Detailed Office Action

Status of the Claims
The present application is being examined under the pre-AIA  first to invent provisions. Acknowledgement is hereby made of receipt and entry of the communication filed 05 November 2021. Claims 70, 72, 74, and 76-79 are currently pending and under examination.

35 U.S.C. § 112, First Paragraph
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
	The previous rejection of claims 70, 72, and 74-77 under 35 U.S.C. § 112 (pre-AIA ), first paragraph, because the specification does not reasonably enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims, is hereby withdrawn in response to Applicant’s amendment and arguments.

Allowable Subject Matter
	Claims 70, 72, 74, and 76-79 appear to be free of the prior art of record and are allowable.

Examiner's Amendment
	An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

-	Please amend the TITLE to read as follows: TREATMENT METHOD UTILIZING CHIKUNGUNYA VIRUS (CHIKV) VIRUS-LIKE PARTICLES (VLPS) COMPRISING THE C, E2, AND E1 STRUCTURAL PROTEINS.

The TITLE has been amended to more accurately reflect the claimed invention.

	Reasons for Allowance
	The following is an Examiner's Statement of Reasons for Allowance: The claimed invention is directed toward a method for treating Chikungunya virus (CHIKV) infections in a subject comprising administering a CHIKV virus-like particle (VLP) comprising the C, E2, and E1 structural proteins from CHIKV strain 37997, wherein said VLP does not contain any genetic information encoding said VLP structural proteins. In particular, a lentiviral expression vector was employed to express the CHIKV structural proteins C-E3-E2-6K-E1 or E3-E2-6K-E1. CHIKV VLPs were prepared from these constructs and produced VLPs totally devoid of any genetic material encoding the structural proteins. It was discovered, rather surprisingly, that VLPs produced from strain 37997 are highly immunogenic and provide a much higher yield (100-fold) as compared to other CHIKV strains. This makes strain 37997 particularly suitable for VLP vaccine production. The increased yield was directly attributable to the E2 protein wherein it was demonstrated that other strains of CHIKV contain a variant that et al. (2010) and Akahata and Nabel (2012)). The closest available prior art (Higgs et al., 2008) discloses a generic CHIKV replicon system for the expression of heterologous antigens. The viral particles produced in this system carried a nucleic acid encoding a heterologous insert and were replication-deficient. The purpose of this insert was to express a heterologous immunogen for the induction of immune responses against said immunogen. This teaching failed to teach the isolation and purification of CHIKV viral particles comprising just the structural proteins. It also failed to demonstrate that viral particles produced solely from the structural proteins of CHIKV strain 37997 were particularly suitable for VLP production and provided superior and unexpected results as compared to other CHIKV isolates. Accordingly, the claims are novel and unobvious in view of the prior art of record. The amended claims accurately define the Applicant’s invention and are of such scope that the specification provides an enabling disclosure and adequate written support. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Post-Allowance Correspondence
	All post-allowance correspondence, except for petitions under 37 C.F.R. § 1.313(c), should be addressed "Mail Stop Issue Fee." Any petition filed under 37 C.F.R. § 1.313(c) to withdraw an application from issue after payment of the issue fee should be clearly marked "Petition under 37 C.F.R. § 1.313(c)" and be either filed as a Web-based ePetition (see www.uspto.gov/patents-application-process/applying-online/epetition-resource-page), 
	Since an allowed application may be issued as a patent within about four weeks of payment of the issue fee, all post allowance correspondence should be filed prior to the date of issue fee payment to ensure the papers reach the appropriate USPTO official for consideration before the date the application issues as a patent. See M.P.E.P. § 2732 for a discussion of the patent term adjustment impact of submitting amendments or other papers after a notice of allowance has been mailed. If the above suggestions are adopted, the processing of both new and allowed applications could proceed more efficiently and promptly through the U.S. Patent and Trademark Office.

Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
12 February 2022